CRAWLEY, Judge,
concurring in part and dissenting in part.
I agree with the majority that to apply § 5-19-19, Ala. Code 1975, to the Smiths would violate Article IV, § 95, of the Alabama Constitution, which forbids the legislature from taking away a cause of action after an action on it has been commenced.
I do not agree, however, that the Smiths either alleged or proved “actual damages,” the relief to which they would be entitled under (now repealed) § 5 — 19—11(b). The issue whether the interest charged on a loan represents a debtor’s “actual damage” caused by dealing with an unlicensed creditor has not been definitively decided. Compare Justice Houston’s concurring opinion in Johnson v. Alabama Power Co., 664 So.2d 877, 878 (Ala.1995), with Justice Butt’s opinion in that case, 664 So.2d at 880, concurring in part and dissenting in part (assuming that interest payments on loan were not “actual damage”), and Cantrell v. Walker Builders, Inc., 678 So.2d 169 (Ala.Civ.App.1996) (same).